             Case 2:18-cv-00748-JAD-BNW Document 36 Filed 09/26/20 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA
 3
                                                               Case No.: 2:18-cv-0748-JAD-BNW
 4   J&J Sports Productions, Inc.,
 5
                       Plaintiff                           Order Adopting Report & Recommendation
 6                                                         and Granting in Part Motion for Summary
     v.                                                       Judgment against Defendant Kosak
 7
 8 Golden Penny Industries, LLC, et al.,
                       Defendants                                       [ECF Nos. 27, 35]
 9
10
11
12            In this signal-piracy case, Plaintiff J&J Sports Productions, Inc. alleges that Jerome
13 Kosak illegally broadcast the May 2015 championship boxing match between Floyd
14 Mayweather, Jr. and Manny Pacquiao at the Rebel Republic bar owned by Golden Penny
15 Industries, LLC. J&J claims that it held the exclusive license to exhibit the bout and moves for
16 summary judgment on its claim against Kosak. 1 Kosak did not respond to the motion, and
17 Magistrate Judge Brenda Weksler thoughtfully considered that motion and recommends that I
18 grant it in part. 2 The deadline for any party to object to that recommendation was September 25,
19 2020, and no party filed anything. “[N]o review is required of a magistrate judge’s report and
20 recommendation unless objections are filed.” 3 Having reviewed the R&R, I find good cause to
21 adopt it, and I do.
22
23
24   1
         ECF No. 27.
25   2
         ECF No. 35.
26   3
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                       1
          Case 2:18-cv-00748-JAD-BNW Document 36 Filed 09/26/20 Page 2 of 2



 1         IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
 2 Recommendation [ECF No. 35] is ADOPTED in its entirety.
 3         IT IS FURTHER ORDERED that the Motion for Summary Judgment against Jerome
 4 Kosak [ECF No. 27] is GRANTED in part and DENIED in part. It is granted as to Count I
 5 in the amount of $38,000; it is denied as to Count II.
 6         IT IS FURTHER ORDERED that plaintiff has 14 days to move for fees and costs and to
 7 provide notice to the Court of whether plaintiff dismisses the claims against Golden Penny
 8 Industries, LLC so that final judgment may be entered.
 9         Dated: September 26, 2020
                                                            _________________________________
10
                                                            U.S. District Judge Jennifer A. Dorsey
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
